DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 This office action is in response to “Claims filed on 1/27/2021”. Applicant’s amendments of claims 1, 6, 8-11; addition of new claim 21 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1 -12, 14-21 are pending wherein claims 1 and 11 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -10 and 21 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "on", "layer", "portion" are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “function word indicating close proximity”, “one thickness lying over or under another”, “an often limited part of a whole” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corisis et al (US 2004/0142506 A1 hereinafter Corisis) in view of Grafe et al (US 2008/0029884 A1 hereinafter Grafe) and further in view of Nam et al (US 2013/0049228 A1 hereinafter Nam).
Regarding Claim 1, Corisis discloses in Fig 6 and 8:   A semiconductor package, comprising: 
A mold substrate (58)
a first semiconductor chip (20a’), a support member (62D) and a plurality of second semiconductor chips (20b’, 20c’) formed on a redistribution layer (52: interposer), the first semiconductor chip including first chips pads (47) - , the second semiconductor chips each including second chip pads (See Fig 6);
wiring bonding pads (54) at a first surface of the mold substrate (58), the wiring bonding pads connected to the first chip pads (47), and the second chip pads (47 of 20b’) by bonding wires (56), atleast a portion of each of the wiring bonding pads embedded within the mold substrate (58); and
a redistribution wiring layer (52) covering the first surface of the mold substrate (58), (Examiner notes that even though not specifically disclosed interposer 52 would comprise wiring in order to connect the die stack to external devices), the resdistribution 
wherein at least a portion of the first semiconductor chip (20a’) is exposed from the first surface of the mold substrate (58) See Fig 8 such that the atleast a portion of the first semiconductor chip is in contact with the redistribution wiring layer (52), 
wherein the plurality of second semiconductor chips(20b’,20c’) are stacked on the first semiconductor chip (20a’) in the mold substrate (52),
wherein the first semiconductor chip (20a’) includes a third surface having the first ship pads (see Fig 8) thereon and a fourth surface opposite to the third surface, 
wherein the wiring bonding pads (47)  include respective fifth surfaces and sixth surfaces, the fifth surfaces of the wiring bonding pads are within the mold substrate (58: see Fig 8), and the sixth surfaces of the wiring bonding pads are in contact with corresponding ones of the redistribution wirings (wirings in the interposer 52), and
wherein the first surface of the mold substrate (58), the second surface of the redistribution wiring layer (52), the fourth surface of the first semiconductor chip (20a’), and the sixth surfaces of the wiring bonding pads (47) are coplanar (See Fig 8).
 Examiner notes that even though Fig 6 of Corisis does not depict a mold compound covering the die stack and an interposer that is used for connections, one of ordinary skilled in the art would find it obvious to apply the mold substrate and the interposer of Fig 8 to the die stack of Fig 6 of Corisis since this provides for protection and connectivity respectively. 
Corisis does not disclose: a support member; the redistribution wiring layer including redistribution wirings, the redistribution wirings connected to the wiring 
However, Grafe in a similar package discloses in Fig 1: the redistribution wiring layer including redistribution wirings, the redistribution wirings (9) connected to the wiring bondpads (8) [0025, 0026, 0030].
References Corisis and Grafe are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Corisis with the specified features of Grafe because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Corisis and Grafe so that the redistribution wiring layer including redistribution wirings, the redistribution wirings connected to the wiring bondpads as taught by Grafe in Corisis’s device since, including redistribution wirings in a redistribution substrate such as an interposer enables connection of the semiconductor die in the package to other external devices and packages.
However, Nam in a similar stacked device configuration discloses in Fig 1: a support member (50) that is of the same height as the first semiconductor chip (7); a portion of the support member is exposed from the first surface of the mold substrate such that atleast a portion of the support member are in contact with the redistribution wiring layer (it is noted that the combined device of Corisis, Graffe and Nam would have 
References Corisis, Nam and Grafe are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Corisis and Grafe with the specified features of Nam because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Corisis, Nam and Grafe so that a support member; a portion of the support member is exposed from the first surface of the mold substrate such that atleast a portion of the support member are in contact with the redistribution wiring layer, the plurality of second semiconductor chips are stacked on the support member as taught by Nam in Corisis’s and Grafe’s device since, this provides an advantageous structure in terms of mounting of a plurality of semiconductor chips and reducing size [0058]. 

Regarding Claim 2, Corisis, Nam and Grafe disclose:   The semiconductor package of claim 1.
Corisis and Grafe do not disclose: wherein a thickness of the first semiconductor chip is the same as a thickness of the support member. 

References Corisis, Nam and Grafe are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Corisis and Grafe with the specified features of Nam because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Corisis, Nam and Grafe so that a thickness of the first semiconductor chip is the same as a thickness of the support member as taught by Nam in Corisis’s and Grafe’s device since, this provides an advantageous structure in terms of mounting of a plurality of semiconductor chips on a flat surface and reducing size [0058]. 

Regarding Claim 3, Corisis, Nam and Grafe disclose:   The semiconductor package of claim 1. Corisis further discloses that the second semiconductor chips (20b’/20c’) are mounted on the first semiconductor chip 20a’ using an adhesive (48) in Fig 6 that is in contact with the first semiconductor chip (20a’).
Corisis and Grafe do not disclose: wherein the second semiconductor chips are mounted on the support member using an adhesive film that is in contact with the support member.

References Corisis, Nam and Grafe are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Corisis and Grafe with the specified features of Nam because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Corisis, Nam and Grafe so that the second semiconductor chips are mounted on the support member using an adhesive film that is in contact with the support member as taught by Nam in Corisis’s and Grafe’s device since, this provides an advantageous structure in terms of mounting of a plurality of semiconductor chips on a flat surface and reducing size [0058]. 

Regarding Claim 4, Corisis, Nam and Grafe disclose:   The semiconductor package of claim 1. 
Corisis and Grafe do not disclose: wherein the first semiconductor chip and the support member are arranged on the redistribution wiring layer to be spaced apart from each other.
However, Nam in a similar stacked device configuration discloses in Fig 1: wherein the first semiconductor chip (7) and the support member (50) are arranged on the redistribution wiring layer (3) to be spaced apart from each other (See Fig 1).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Corisis, Nam and Grafe so that wherein the first semiconductor chip and the support member are arranged on the redistribution wiring layer to be spaced apart from each other as taught by Nam in Corisis’s and Grafe’s device since, this provides an advantageous structure in terms of mounting of a plurality of semiconductor chips on a flat surface and reducing size [0058]. 

Regarding Claim 5, Corisis, Nam and Grafe disclose:   The semiconductor package of claim 1, Corisis further discloses in Fig 8:   wherein the redistribution wiring layer (52).
Corisis does not specifically disclose: comprises a first insulation layer, which is on the first surface of the mold substrate and includes openings exposing the wiring bonding pads.
However, Grafe in a similar package discloses in Fig 1: comprises a first insulation layer, which is on the first surface of the mold substrate (19) and includes openings exposing the wiring bonding pads (8) (See Fig 1) [0025,0030].
References Corisi, Nam and Grafe are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Corisis, Nam and Grafe so that comprises a first insulation layer, which is on the first surface of the mold substrate  and includes openings exposing the wiring bonding pads as taught by Grafe in Corisis’s and Nam’s device since, this provides connectivity to external devices/packages while protecting the underlying layers of the redistribution wiring layer.

Regarding Claim 6, Corisis, Nam and Grafe disclose: The semiconductor package of claim 1, Corisis further disclose sin Fig 8: wherein the fourth surface of the first semiconductor chip (20a’) is in contact with the redistribution wiring layer (52).

Regarding Claim 7, Corisis, Nam and Grafe disclose: The semiconductor package of claim 1, Corisis further disclose sin Fig 8: wherein the fourth surface (surface in contact with 52 is not covered in mold of the combined device) of the first semiconductor chip (20a’) is in contact with the redistribution layer (52).

Regarding Claim 8, Corisis, Nam and Grafe disclose: The semiconductor package of claim 6.
 Corisis and Grafe do not disclose:   wherein a seventh surface of the support member is in contact with the redistribution wiring layer and the seventh surface of the support member is formed on the redistribution layer.

References Corisis, Nam and Grafe are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Corisis and Grafe with the specified features of Nam because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Corisis, Nam and Grafe so that a seventh surface of the support member is in contact with the redistribution wiring layer and the seventh surface of the support member is formed on the redistribution layer as taught by Nam in Corisis’s and Grafe’s device since, this provides an advantageous structure in terms of mounting of a plurality of semiconductor chips on a flat surface and reducing size [0058]. It is further noted that in the combined device of Nam, Corisis and Grafe, the support member would be in contact with the redistribution layer 52 of Corisis and is formed on the redistribution layer.

Regarding Claim 9, Corisis, Nam and Grafe disclose: The semiconductor package of claim 8, Corisi further discloses in Fig 8:   wherein the fourth surface of the first semiconductor chip (20a’) is coplanar with the second surface of the redistribution wiring layer (52). 

However, Nam in a similar stacked device configuration discloses in Fig 1: a support member (50) that is of the same height as the first semiconductor chip (7) (it is noted that the combined device of Corisis, Graffe and Nam would have the support member of Nam having a fifth surface of the support member is coplanar with the second surface of the redistribution wiring layer 52 of Corisis [0038].
References Corisis, Nam and Grafe are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Corisis and Grafe with the specified features of Nam because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Corisis, Nam and Grafe so that the fifth surface of the support member is coplanar with the second surface of the redistribution wiring layer as taught by Nam in Corisis’s and Grafe’s device since, this provides an advantageous structure in terms of mounting of a plurality of semiconductor chips and reducing size [0058]. 

Regarding Claim 10, Corisis, Nam and Grafe disclose: The semiconductor package of claim 1, Corisis further discloses in Fig 8:   wherein each of the sixth surfaces (contacting the redistribution wiring layer 52)  of the wiring bonding pads (54) is exposed from the first surface of the mold substrate (58), and each of the wiring .
	
Claims 11-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corisis et al (US 2004/0142506 A1 hereinafter Corisis) in view of Grafe et al (US 2008/0029884 A1 hereinafter Grafe) and further in view of Nam et al (US 2013/0049228 A1 hereinafter Nam).
Regarding Claim 11, Corisis discloses in Fig 8/6:  A semiconductor package, comprising:
a redistribution wiring layer (52) [0057];
a first semiconductor chip (20a’) on the first surface of the redistribution wiring layer (52), the first semiconductor chip including a third surface having first chip pads (47) thereon and a fourth surface facing the redistribution wiring layer and opposite to the third surface (See Fig 8);
a plurality of second semiconductor chips (20b’/20c’) stacked on the first semiconductor chip (20a’) ;
wiring bonding pads (54) at the first surface of the redistribution wiring layer (52) such that a fifth surface of each of the wiring bonding pads is above the redistribution wiring layer, and a sixth surface of each of the wiring bonding pads opposite to the fifth surface is coplanar with the first surface of the redistribution wiring layer (See Fig 8), bonding wires (56) connecting the first chip pads (47) with the wiring bonding pads (54) such that the first chip pads are connected to corresponding ones of the fan out type landing pads (solder bumps on the surface of the redistribution layer 52 that is opposite 
a mold substrate (58) on the redistribution wiring layer (52), the mold substrate covering the first semiconductor chip (20a’), the second semiconductor chips (20b’/20c’), the wiring bonding pads (54) and the bonding wires (56) such that at least a portion of the first semiconductor chip and at least a portion of the support member are exposed from a seventh surface of the mold substrate that faces the first surface of the redistribution wiring layer,
wherein the fourth surface of the first semiconductor chip, the seventh surface of the mold substrate, and the first surface of the redistribution wiring layer are coplanar (See Fig 8).
Corisis does not disclose: the redistribution wiring layer including redistribution wirings; a support member on the first surface of the redistribution wiring layer to be spaced apart from the first semiconductor chip; a plurality of second semiconductor chips stacked on the support member; the wiring bonding pads connected to corresponding ones of the redistribution wirings; the mold substrate covering the first the support member.
However, Grafe in a similar package discloses in Fig 1: the redistribution wiring layer including redistribution wirings, the wiring bondpads (8) connected to the corresponding ones of the redistribution wirings (9) [0025, 0026, 0030].
References Corisis and Grafe are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Corisis and Grafe so that the redistribution wiring layer including redistribution wirings, the redistribution wirings connected to the corresponding ones of wiring bondpads as taught by Grafe in Corisis’s device since, including redistribution wirings in a redistribution substrate such as an interposer enables connection of the semiconductor die in the package to other external devices and packages.
However, Nam in a similar stacked device configuration discloses in Fig 1: a support member (50) on the first surface of the redistribution wiring layer (2/3/s2) to be spaced apart from the first semiconductor chip (7); a plurality of second semiconductor chips (9) stacked on the support member (50); the mold substrate (59) covering the first the support member (50) [0038].
References Corisis, Nam and Grafe are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Corisis and Grafe with the specified features of Nam because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Corisis, Nam and Grafe so that the redistribution wiring layer including redistribution wirings a support member on the first surface of the redistribution wiring layer to be spaced apart from the first semiconductor chip a plurality of second semiconductor chips stacked on the support 

Regarding Claim 12, Corisis, Nam and Grafe disclose: The semiconductor package of claim 11, Corisis further discloses in Fig 8/6: wherein the at least a portion of the first semiconductor chip (20a’) is in contact with the first surface of the redistribution wiring layer (52).
Corisis does not disclose: and the at least a portion of the support member is in contact with the first surface of the redistribution wiring layer.
However, Nam in a similar stacked device configuration discloses in Fig 1: and the at least a portion of the support member (50) is in contact with the first surface of the redistribution wiring layer (2/3/s2) [0038].
References Corisis, Nam and Grafe are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Corisis and Grafe with the specified features of Nam because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Corisis, Nam and Grafe so that a support member is in contact with the first surface of the redistribution wiring layer as taught by Nam in Corisis’s and Grafe’s device since, this provides an advantageous structure in terms of mounting of a plurality of semiconductor chips and reducing size [0058]. 

Regarding Claim 14, Corisis, Nam and Grafe disclose: The semiconductor package of claim 11.
 Corisis does not disclose: wherein a thickness of the first semiconductor chip is the same as a thickness of the support member.
However, Nam in a similar stacked device configuration discloses in Fig 1: wherein a thickness of the first semiconductor chip (7) is the same as a thickness of the support member (50) [0038].
References Corisis, Nam and Grafe are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Corisis and Grafe with the specified features of Nam because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Corisis, Nam and Grafe so that a thickness of the first semiconductor chip is the same as a thickness of the support member as taught by Nam in Corisis’s and Grafe’s device since, this provides an advantageous structure in terms of mounting of a plurality of semiconductor chips and reducing size [0058]. 

Regarding Claim 15, Corisis, Nam and Grafe disclose: The semiconductor package of claim 11. Corisis further discloses in Fig 6/8: wherein the second semiconductor chips (20b’.20c’) are mounted on the first semiconductor chip (20a’) using an adhesive film (48) that is in contact with the first semiconductor chip (20a’).

However, Nam in a similar stacked device configuration discloses in Fig 1: wherein the second semiconductor chips (9) are mounted on the support member (50) using an adhesive film (53) that is in contact with the support member [0038].
References Corisis, Nam and Grafe are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Corisis and Grafe with the specified features of Nam because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Corisis, Nam and Grafe so that the second semiconductor chips are mounted on the support member using an adhesive film that is in contact with the support member as taught by Nam in Corisis’s and Grafe’s device since, this provides an advantageous structure in terms of mounting of a plurality of semiconductor chips and reducing size [0058]. 

Regarding Claim 16, Corisis, Nam and Grafe disclose: The semiconductor package of claim 11, Corisis further discloses in Fig 8: wherein the first semiconductor chip (20a’) is arranged on the redistribution wiring layer (52).
Corisis does not disclose: the first semiconductor chip and the support member is arranged on the redistribution wiring layer to be spaced apart from each other.

References Corisis, Nam and Grafe are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Corisis and Grafe with the specified features of Nam because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Corisis, Nam and Grafe so that the first semiconductor chip and the support member is arranged on the redistribution wiring layer to be spaced apart from each other as taught by Nam in Corisis’s and Grafe’s device since, this provides an advantageous structure in terms of mounting of a plurality of semiconductor chips and reducing size [0058]. 

Regarding Claim 17, Corisis, Nam and Grafe disclose: The semiconductor package of claim 11, Corisis further discloses in Fig 8: wherein the redistribution wiring layer (52) on the first surface of the mold substrate (58).
Corisis does not specifically disclose: the redistribution wiring layer comprises a first insulation layer, which is on the seventh surface of the mold substrate and includes openings exposing the wiring bonding pads.
However, Grafe in a similar package discloses in Fig 1: the redistribution wiring layer comprises a first insulation layer (6), which is on the first surface of the mold 
References Corisi, Nam and Grafe are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Corisis and Nam with the specified features of Grafe because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Corisis, Nam and Grafe so that comprises a first insulation layer, which is on the first surface of the mold substrate and includes openings exposing the wiring bonding pads as taught by Grafe in Corisis’s and Nam’s device since, this provides connectivity to external devices/packages while protecting the underlying layers of the redistribution wiring layer.

Regarding Claim 18, Corisis, Nam and Grafe disclose: The semiconductor package of claim 11, Corisis further discloses in Fig 8: wherein the fourth surface of the first semiconductor chip (20a’: facing the redistribution layer 52) is in contact with the first surface of the redistribution wiring layer (52) (See Fig 8).

Regarding Claim 19, Corisis, Nam and Grafe disclose: The semiconductor package of claim 18, Corisis further discloses in Fig 3B: wherein the fourth surface of the first semiconductor chip (20a’) is exposed (is not covered by the mold in the combined device) from the seventh surface of the mold substrate (58).

Regarding Claim 20, Corisis, Nam and Grafe disclose: The semiconductor package of claim 19.
Corisis and Grafe do not disclose: wherein a ninth surface of the support member is in contact with the first surface of the redistribution wiring layer and the ninth surface of the support member is in contact with the redistribution layer.
However, Nam in a similar stacked device configuration discloses in Fig 1: wherein a ninth surface of the support member (50) is in contact with the first surface of the redistribution wiring layer (2/3/s2) and the ninth surface of the support member is exposed from the seventh surface of the mold substrate (59) [0038].
References Corisis, Nam and Grafe are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Corisis and Grafe with the specified features of Nam because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Corisis, Nam and Grafe so that a ninth surface of the support member is in contact with the first surface of the redistribution wiring layer and the ninth surface of the support member is in contact with the redistribution layer as taught by Nam in Corisis’s and Grafe’s device since, this provides an advantageous structure in terms of mounting of a plurality of semiconductor chips and reducing size [0058]. 

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Corisis et al (US 2004/0142506 A1 hereinafter Corisis) in view of Nam et al (US 2008/0029884 A1 hereinafter Grafe) and further in view of Nam et al Fig 10 (US 2013/0049228 A1 hereinafter Nam10).
Regarding Claim 1, Corisis discloses in Fig 6 and 8:   A semiconductor package, comprising: 
A mold substrate (58)
a first semiconductor chip (20a’), a support member (62D) and a plurality of second semiconductor chips (20b’, 20c’) formed on a redistribution layer (52: interposer), the first semiconductor chip including first chips pads (47) - , the second semiconductor chips each including second chip pads (See Fig 6);
wiring bonding pads (54) at a first surface of the mold substrate (58), the wiring bonding pads connected to the first chip pads (47), and the second chip pads (47 of 20b’) by bonding wires (56), atleast a portion of each of the wiring bonding pads embedded within the mold substrate (58); and
a redistribution wiring layer (52) covering the first surface of the mold substrate (58), (Examiner notes that even though not specifically disclosed interposer 52 would comprise wiring in order to connect the die stack to external devices), the resdistribution wiring layer (52) including a second surface facing the first semiconductor chip (20a’) and the wiring bondpads (54),
wherein at least a portion of the first semiconductor chip (20a’) is exposed from the first surface of the mold substrate (58) See Fig 8 such that the atleast a portion of the first semiconductor chip is in contact with the redistribution wiring layer (52), 
wherein the plurality of second semiconductor chips(20b’,20c’) are stacked on the first semiconductor chip (20a’) in the mold substrate (52),

wherein the wiring bonding pads (47)  include respective fifth surfaces and sixth surfaces, the fifth surfaces of the wiring bonding pads are within the mold substrate (58: see Fig 8), and the sixth surfaces of the wiring bonding pads are in contact with corresponding ones of the redistribution wirings (wirings in the interposer 52), and
wherein the first surface of the mold substrate (58), the second surface of the redistribution wiring layer (52), the fourth surface of the first semiconductor chip (20a’), and the sixth surfaces of the wiring bonding pads (47) are coplanar (See Fig 8).
 Examiner notes that even though Fig 6 of Corisis does not depict a mold compound covering the die stack and an interposer that is used for connections, one of ordinary skilled in the art would find it obvious to apply the mold substrate and the interposer of Fig 8 to the die stack of Fig 6 of Corisis since this provides for protection and connectivity respectively. 
Corisis does not disclose: a support member; the redistribution wiring layer including redistribution wirings, the redistribution wirings connected to the wiring bondpads, a portion of the support member is exposed from the first surface of the mold substrate such that atleast a portion of the support member are in contact with the redistribution wiring layer, the plurality of second semiconductor chips are stacked on the support member.
However, Grafe in a similar package discloses in Fig 1: the redistribution wiring layer including redistribution wirings, the redistribution wirings (9) connected to the wiring bondpads (8) [0025, 0026, 0030].

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Corisis and Grafe so that the redistribution wiring layer including redistribution wirings, the redistribution wirings connected to the wiring bondpads as taught by Grafe in Corisis’s device since, including redistribution wirings in a redistribution substrate such as an interposer enables connection of the semiconductor die in the package to other external devices and packages.
However, Nam in a similar stacked device configuration discloses in Fig 10: a support member (62) that is of the same height as the first semiconductor chip (7); a portion of the support member is exposed from the first surface of the mold substrate such that atleast a portion of the support member are in contact with the redistribution wiring layer (it is noted that the combined device of Corisis, Graffe and Nam would have the support member of Nam having a surface exposed from the first surface of the mold substrate of Corisis and the support member being in contact with the redistribution wiring layer 52 of Corisis, the plurality of second semiconductor chips (9) are stacked on the support member (50) [0038, 0066].
References Corisis, Nam and Grafe are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Corisis, Nam and Grafe so that a support member; a portion of the support member is exposed from the first surface of the mold substrate such that atleast a portion of the support member are in contact with the redistribution wiring layer, the plurality of second semiconductor chips are stacked on the support member as taught by Nam in Corisis’s and Grafe’s device since, this provides an advantageous structure in terms of mounting of a plurality of semiconductor chips and reducing size [0058]. 
Regarding Claim 21, Corisis, Nam and Grafe disclose: The semiconductor package of claim 1.
Corisis does not disclose: wherein the support member is configured to support the plurality of second semiconductor chips, and include one or more passive devices that are electrically connected to corresponding one or more of the redistribution wirings and are configured to provide at least one of decoupling, filtering, resonance damping, or voltage control functions.
However, Nam in a similar stacked device configuration discloses in Fig 10: wherein the support member (62) is configured to support the plurality of second semiconductor chips (9), and include one or more passive devices [0066] that are electrically connected to corresponding one or more of the redistribution wirings and are configured to provide at least one of decoupling, filtering, resonance damping, or voltage control functions (it is noted that the combined device of Corisis, Graffe and 
References Corisis, Nam and Grafe are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Corisis and Grafe with the specified features of Nam because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Corisis, Nam and Grafe so that the support member is configured to support the plurality of second semiconductor chips, and include one or more passive devices that are electrically connected to corresponding one or more of the redistribution wirings and are configured to provide at least one of decoupling, filtering, resonance damping, or voltage control functions as taught by Nam in Corisis’s and Grafe’s device since, this provides an advantageous structure in terms of mounting of a plurality of semiconductor chips and reducing size [0058]. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees with Applicant’s arguments with respect to Katti, Lee and Grafe references in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811